UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 (AmendmentNo. 1) NOTIFICATION OF LATE FILING (Check One): ­XForm 10-KForm 20-FForm 11-KForm 10-QForm 10-D Form N-SARForm N-CSR For Period Ended:June 30, 2009 []Transition Report on Form 10-K []Transition Report on Form 20-F []Transition Report on Form 11-K []Transition Report on Form 10-Q []Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type.
